Bloodworth, J.
1. “Under repeated rulings of this court and of the Supreme Court, a ground of a motion for a new trial must be complete in itself. When it is so incomplete as to require this court to refer to the pleadings or to the brief of evidence, it will not be considered.” Bridges v. Griffin, 20 Ga. App. 598 (2), 599 (93 S. E. 170). See also Copeland v. Ruff, 20 Ga. App. 217 (2) (92 S. E. 955); Head v. State, 144 Ga. 383 (87 S. E. 273); Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668). Under the rulings in these cases none of the special *797grounds oí the motion for new trial in this ease can be considered by ' this court. Each ground refers to some road, but fails to show whether it is the road mentioned in the indictment, and this can not be determined without reference to other parts of the record, i
Decided November 1, 1918.
Indictment for misdemeanor; from Colquitt superior court— Judge Thomas. íuly 16, 1918.
Parker & Gibson> for plaintiff in error.
Clifford E. Hay, solicitor-general, contra.
2. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., conctvr.